Ingraham, J.:
I concur with Mr. Justice Patterson in the reversal of this judgment. The defendant, the United Portable Hoisting Engineers, is a corporation organized under the law of this State and is composed exclusively of persons whose' trade is that of “ hod-hoisting engineers,” engaged in managing and running engines employed in hoisting hods of mortar and. other materials .used in the erection of buildings in the various stages of their progress, and the defendant Gibbons is a representative of this corporation, attending to its business and looking after itsL interests. The. objects for which this corporation was formed do not appear. The allegation of the complaint upon that subject was expressly denied by the. answer, and no evidence was introduced upon the subject upon the trial. There was evidence upon the' trial, however, tending to show that the defendant Gibbons, as- representing this corporation, stated to a Mr. Simpson that he. had heard that he “ had Mr. Davis working again; that I would have to let him go.”. Gibbons said that Simpson would get in trouble by keeping him; and in ■ consequence of these statements it was alleged that Simpson discharged the plaintiff from the-employment, a member of the defendant corporation presenting himself to take Davis’ place. ; Simpson testified in answer to a question of the plaintiff as to what he understood by Gibbons’ statement that there would be trouble about the continued employment of Davis: “ It is understood among us people that we employ only union engineers. ' I understood that Gibbons would- stop my other engineers in case I didn’t stop Mr. Davis.” ' Simpson testified that he was in.the habit of sending for Davis and employing him on jobs until he (Simpson) could get a union engineer to take his place; that he Simpson would send for a union engineer, and when one was not available he would send for Davis until he could get a .union engineer, and when a union engineer presented himself Davis would *401be discharged and the union engineer employed. There was not a particle of evidence to show that the defendant corporation, or Gibbons, as their representative, intended, or in fact did any injury to the plaintiff, except so far as the employment of members of this corporation precluded others from doing the work that the members of the defendant corporation did.
The Court of Appeals in the case of Curran v. Galen (152 N. Y. 36) has said: “In the general consideration of the subject it must be premised that the organization, or the co-operation, of workingmen is not against any public policy. Indeed, it must be regarded as having the sanction of law when it is for such legitimate purposes as that of obtaining an advance in the rate of wages or compensation, or of maintaining-such'rate. * * * It is proper and praiseworthy, and, perhaps, falls within that general view of human society which perceives an underlying law that men should unite to achieve that which each by himself cannot achieve, or can achieve less readily.” Thus, the organization of an association or corporation for the purpose of obtaining employment for its members, and the acts of the corporation or its agents in accomplishing "that result, as long as such acts are confined to legal methods of solicitation or the promise of the support of the organization or corporation and its members to those who employ them, are certainly not illegal. It must also be held to be a fundamental principle of our law that employers of labor have the absolute right to employ whom they please, and to refuse to employ those whose services are not ágreeable or advantageous ; and so it is the right of each employee to work for whom he pleases, and to refuse to work for any one where either the employer or the employment is distasteful to him. It is not illegal either for an employer to refuse to emjfioy individuals who belong to a particular society or members of a particular corporation, or for members of a particular association or organization to refuse to. work with others who are not fellow-members of the organization or corporation. It is not, therefore, illegal for an employer to insist upon employing members of one organization only, nor for the employees of one employer to refuse to work for him unless all his employees are members of one organization or corporation. So' long as an employer of labor violates no contract in discharging a person “ *402employed by him, or in declining to employ a particular individual with whom he was under no contract obligation, he is doing nothing wrongful or illegal; and for another merely to induce him to take this course would constitute no wrong, especially when the inducement was for the purpose of procuring employment for others. This subject has received a most thorough discussion in England in the case of Allen v. Flood (decided by the House of Lords, reported in the Appeal Gases, 1898, p. 1). It seems to me that the opinion of Lord Herschell conclusively establishes that such an act on the part of a person or persons seeking employment, or their representatives, violates no- legal rule,-and cannot be a foundation of an action for damages. In the course of that opinion it is said (p. 129): “ I understood it to be admitted' at the bar, and it was, indeed, stated by one of the learned judges in the Court of Appeal,that it would have been perfectly lawful for all the iron-workers to leave their employment and not to accept a subsequent engagement to work in the company of the plaintiffs. At all events, I cannot doubt that this would have been so. I cannot doubt, either, that the appellant or the authorities of the union would equally have acted within his or their rights if he or they had ‘ called the men out.- They were members of the union. It was for them to deter-. mine whether' they would become so or not, and whether they would-follow or not follow the instructions of its authorities, though no doubt if they had refused to obey any instructions which under the rules of the union it was competent for the authorities to give, they might have lost the benefits they derived from membership. ■* * * The members of these unions, of whichever class they are composed, act in the interest of their class. If they resort to unlawful acts they may be indicted or sued. If they do not resort to unlawful acts they are entitled to further their interests in the manner which seems to them best, and most likely to be effectual. If then the men had ceased to work for the company, either of their own motion or because they were ‘ called out,’ and the company, in -order to secure their return, had thought it expedient no longer to ■employ the plaintiffs, they could certainly have maintained no action. Tet the damage to them would have been just the samé. The employers would have been subjected to precisely the same * coercion ’ and ‘intimidation,’ save that it was by act and not by *403prospect of the act; they would have yielded in precisely the same way to the pressure put upon them, and been actuated by the same motive, and the aim of those who exercised the pressure would have been precisely the same. The only difference would have been the additional result that the company also might have suffered loss. I am quite unable to conceive how the plaintiffs can have a cause for action, because, instead of the ironworkers leaving, either of their own motion or because they were called out, there was an intimation beforehand that either thé one or the other of these courses would be pursued. The ironworkers were employed on the terms that they might leave at the close of any day, and that on the other hand the employers might, if they saw fit, then discharge them. The company had employed the men knowing that they were members of the union, and they had on one occasion, at least, dealt with the appellant as its delegate. They had no ground for complaint if the men left, as they were by contract entitled to do, whether the men left of their own motion or followed the instruction of their union leaders. ' It is said that the company were in the power of the .men-because of the business loss to which the withdrawal of the men would subject them. But to what was this due, if not to the act of the company themselves in employing these men under a contract which either party might any day determine? Under such circumstances, to compare the act of the company to that of the traveler who, on a pistol being presented to his head, hands his purse to the highwayman, appears to me grotesque. The object which the appellant and the ironworkers had in view was that they should be freed from the presence of men with whom they disliked working, or to prevent what they deemed an unfair interference with their rights by men who did not belong to their craft doing the work to which they had, been trained. Whether we approve or disapprove of such attempted trade restrictions, it was entirely within the right of the ironworkers to take any steps, not unlawful, to prevent any of .the work which they regarded as legitimately theirs being entrusted to other hands.”
Applying this principle, with which I entirely agree, to the case at bar, no act of. the defendant was proved that was either intended to or which did accomplish an injury to others, except so far as the plaintiff was injured because of the determination of his employer *404to substitute another workman to do the work which he was doing; and that was an injury which necessarily resulted from the success of one competitor in obtaining a contract or employment that others wished to obtain, Simpson had conducted his business by employing members, of this union' only. He always endeavored to obtain union men, and only employed non-union men when such men were not available; and the efforts of the defendants to induce Simpson to employ a member of this union in place of Davis was not unlawful. Nor did the fact that Simpson was induced by the defendants to substitute a member of the defendant corporation in the plaintiff’s place cause an injury to him which could be the foundation of any action against either the employer or those who had induced the employer to substitute one of their own members for the plaintiff.
Judgment reversed, new trial ordered, costs to appellant to abide event.